Title: From Thomas Jefferson to John Perry, 15 December 1807
From: Jefferson, Thomas
To: Perry, John


                        
                            Sir
                            
                            Washington Dec. 15. 07.
                        
                        I am willing you should go on with the roof of the S.E. offices doing it as you propose to the far end of
                            the Smoke house compleatly first. then, while you are about the residue, the families in it can live in the Wash house &
                            kitchen, till their own apartments are done again. the ridges of that roof must be shingled, as the planks with which they
                            were done in the other wing trough, split, & leak.   I have examined our money affairs
                            & find they have been strictly correct, by our settlement of Sep. 26. I was to
                  
                     
                        
                           to pay for you
                           to mrs Lewis
                           49.
                           
                               D.
                        
                        
                           
                           to mr Kelly
                           200.
                           
                        
                        
                           and there appeared still a balance due you of
                           43.
                           49
                        
                     
                  
                        
                        The paiment to mrs Lewis  & the balance of 43.49 were for October. that to Kelly was to be expressly the
                            two Monthly remittances of Nov. & Dec. accordingly I paid mrs Lewis 49. D. in Oct. and as after our settlement we
                            discovered there was 40. D. which had been paid to Martin for timber, & omitted to be credited me, I did not send
                            you the 43.49. and I paid to Taylor of Baltimore by order of Kelly the 200. D. for Nov. & Dec. Again, I was to pay
                            you for James Walker 230. D. to wit 30. D. in Sep. 100. D. in Octob. & 100. D. in Dec. accordingly I paid you
                  
                     
                        
                           Sep. 26.
                           
                           30
                           
                           
                        
                        
                           Oct. 12.
                           I remitted you for him
                           100
                           
                           
                        
                        
                           Dec. 8.
                           I remitted you for him
                           
                           
                              100
                           
                           230.
                           
                        
                     
                  
                        
                        thus you see that, exclusive of Walker’s orders your monthly remittance of 100. D. has gone on. and altho’
                            there is no other job done & settled for, and indeed none done (as far as I know) but the Waste gate, I will continue to
                            remit 100. D. a month on account. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    